Citation Nr: 1535899	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  14-02 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota




THE ISSUE

Entitlement to VA death pension benefits.




ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel





INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from September 1942 to February 1946.  The Veteran died in March 2012.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).

[In order to appoint a representative, it is required that a valid power of attorney be executed on either VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," or VA Form 21-22a, "Appointment of Attorney or Agent as Claimant's Representative."  38 C.F.R. § 14.631(a) (2014).  The daughter (A.L.V.) has identified herself as the appellant's "appointed representative," but the record does not include a valid power of attorney executed on one of the aforementioned forms; therefore, her asserted representation may not be recognized by the Board.  The appellant is advised to execute a valid power of attorney if she wishes to appoint a representative (to include her daughter) in her appeal.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


REMAND

Death pension is a benefit payable to the surviving spouse of a Veteran of a period of war who met statutorily-defined service requirements or at the time of death was receiving compensation or retirement pay for a service-connected disability.  It is paid at an annual rate that is reduced by the amount of the surviving spouse's annual income.  38 U.S.C.A. § 1541(a), (b).  Pension shall be denied or discontinued when the corpus of the estate of the surviving spouse, including income, is such that it is reasonable that some part of the corpus of the estate be consumed for the surviving spouse's maintenance.  38 U.S.C.A. § 1543(a).

Income eligibility for pension, and the amount of any pension payable, is determined by subtracting the claimant's countable annual income from the maximum annual pension rate (MAPR).  If a claimant's annual income (minus excludable medical expenses) exceeds the applicable MAPR, the claimant is ineligible to receive pension benefits.  The MAPR is adjusted from year to year, as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  In determining the claimant's countable annual income, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded.  SSA benefits are counted as income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.271, 3.272, 3.273.

The evidence of record includes a trust agreement (entitled the Laviage Management Trust Agreement, created in May 2008) which documents that, upon the death of the Veteran, the trust was to be split into two separate trusts, the Jack Laviage By-Pass Trust and the Surviving Grantor's Management Trust.  While the appellant has submitted to VA an accounting of the value and assets currently held in the Jack Laviage By-Pass Trust, she has not yet provided VA with an accounting of the value and assets currently held in the Surviving Grantor's Management Trust.  As outlined in the May 2015 supplemental statement of the case, VA is unable to determine her net worth without this information.  On remand, the AOJ should send the appellant a letter notifying her that she must provide this information within one year of the date of such letter, and that if she does not provide this critical information during that time period, then the matter will be processed accordingly under the governing regulation (38 C.F.R. § 3.158(a)).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the appellant a letter notifying her that she must provide VA with an accounting of the value and assets currently held in the Surviving Grantor's Management Trust within one year of the date of such letter, and that if she does not provide this critical information during that time period, then the matter will be processed accordingly under 38 C.F.R. § 3.158(a).

2.  The AOJ should review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the claim on appeal (under 38 C.F.R. § 3.158(a) if applicable, after the expiration of the one-year period from the date of the AOJ's notice letter to the appellant).  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant (and her representative, if she has validly appointed one) opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

